WIGGINTON, Judge.
The employer/carrier in this workers’ compensation case appeal the deputy commissioner’s order granting claimant’s “Motion to Set Aside and/or Vacate” a prior order approving a joint petition for lump sum settlement. Because the evidence at the time of the settlement hearing clearly established that claimant had not reached maximum medical improvement six months prior to the settlement, we affirm. See section 440.20(12)(a), Florida Statutes (Supp.1980); and D’Amico v. Marina Inn & Yacht Harbor, Inc., 444 So.2d 1038 (Fla. 1st DCA 1984).
MILLS and SHIVERS, JJ., concur.